PD-0815-15
                                                     FILED IN
                                             COURT OF CRIMINAL APPEALS
                                                   JUL 02Zfli

                                                 Abel Acosta, Cierk



                                                               lli
                                            e OF CRIMINAL APPEALS
                                         @OUST
:BP -T^—CajzSj^DjZJoL                    -       JUL 01 2011
          £***.. ^- /?- /¥- oo<m^/t-



                             —p^o»_^aa
                               'X<u^J^9^^^^^L^tg^^^p/e. ~*<


JLxijdu-JUAti^^




j£^_,^2^a^_^
                      fe(ia4Jk
                     OJ^mA At^rf LllM
                      ^^JISoJ&cl




A.rr-yAj<-,%»-*'\.
     _3^L£.jt Q-g\cb>                                                 io-ay-goi^


 fif;        CaLU^-frnzu                                            C/6 it tin sou
           CL^siJl Co^ait. UMH-oocm^*                               0i'5J<>c\- o££.'cf
                                                                  /J5 5. /^»;^ -?*/p/
 feJ-ftoui. . pfyt&uvv/x                                          finkT*. 757^5

  A^jQ_ma_
-6^4=
                                                                           IXJJUJL*^




                    ^CUxX}-          -M^Jbl^ULcJjuL*                      ^>Ca.




                   •AJU&M

                                                    AwypmX .Vjrf ^yyU-4 ^xr^pJLfJl.


                                         -jmi^   JU^UwJMQ£alS-H




     £>LLA


                              JOLUUsks                                            OjAS^XJj^-
                                             jUV\ ./%jrl±)tijn*UJl ,

                                                            flAJ^ntUebi
                                                                                       UM.
SI ' CctolaJt r>fl ^/ujwuaacJ fjLppjLCLibs             ^f /?3Q Yyo_
      -Q &et G^Tofe^